United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, St. Paul, MN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-268
Issued: August 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant filed a timely appeal of a November 17, 2008 Office of
Workers’ Compensation Programs’ decision denying merit review. Because more than one year
has elapsed from the date of issuance of the Office’s last merit decision on July 30, 2008 and the
filing of the appeal on November 9, 2009, the Board lacks jurisdiction over the merits of the
claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
nonmerits of this claim.2

1

For final adverse decisions of the Office issued on and after November 19, 2008 a claimant has 180 days to
appeal to this Board. See 20 C.F.R. § 501.3(e).
2

For final adverse decisions of the Office issued prior to November 19, 2008, a claimant had up to one year to
appeal to this Board. See 20 C.F.R. § 501.3(d)(2).

ISSUE
The issue is whether the Office properly declined to reopen appellant’s claim for further
consideration of the merits of her claim in accordance with section 8128(a) of the Federal
Employees’ Compensation Act.
FACTUAL HISTORY
On July 18, 2008 appellant, then a 53-year-old mail processing clerk, filed a traumatic
injury claim alleging that she fell on June 16, 2008 at 11:45 am on the employing establishment
walkway injuring her right wrist and hand. The employing establishment stated that she gave
conflicting accounts of whether she tripped leaving or entering the building.
The Office requested additional factual and medical evidence from appellant in a letter
dated June 26, 2008. It allowed 30 days for a response. Appellant responded on July 10, 2008
and stated that she fell after returning from the parking lot with her daughter. The medical
evidence establishes that she sustained a right wrist fracture in the fall.
In a letter dated July 27, 2008, the employing establishment challenged appellant’s claim
on the grounds that she was not in the performance of her duties at the time the injury occurred.
It stated that she was not on the clock, that she was walking in the parking lot and that she was
conducting personal business at the time the injury occurred. The employing establishment
noted that appellant clocked back in at 11:50 a.m.
The Office denied her claim on July 30, 2008 finding that she was not in work status at
the time her injury occurred and that therefore the injury did not occur in the performance of her
job duties. It stated that, although appellant was on the employing establishment premises at the
time her injury occurred, there was no evidence that she was engaged in activities related to her
employment.
Appellant requested reconsideration on November 3, 2008 and submitted a narrative
statement alleging that on June 16, 2008 she went to lunch off the clock. She stated that as she
was returning from lunch she fell on the employing establishment walkway which was in poor
condition. Appellant stated that she was on the employing establishment premises on her way to
clock in when she fell. She noted that she did not have an assigned lunch area. By decision
dated November 17, 2008, the Office declined to reopen appellant’s claim for consideration of
the merits on the grounds that her request for reconsideration did not include new and relevant
evidence or raise substantial legal questions.
LEGAL PRECEDENT
The Act provides in section 8128(a) that the Office may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
3

5 U.S.C. §§ 8101-8193, 8128(a).

2

forth arguments or evidence and shows that the Office erroneously applied or interpreted a
specific point of law, or advances a relevant legal argument not previously considered by the
Office, or includes relevant and pertinent new evidence not previously considered by the Office.4
Section 10.608 of the Office’s regulations provide that when a request for reconsideration is
timely, but does meet at least one of these three requirements, the Office will deny the
application for review without reopening the case for a review on the merits.5
ANALYSIS
Appellant alleged that she fell on June 16, 2008 in the performance of duty, but the
Office denied her claim on the grounds that the evidence did not establish that she was
performing activities incidental to her federal employment at the time the injury occurred. In her
statement accompanying her request for reconsideration, she alleged that she returned from her
lunch to clock in at the employing establishment when she fell on the employing establishment
premises. As the central issue in this case is whether appellant was performing activities
incidental to her employment at the time the injury occurred, the Board finds that her narrative
statement is relevant to the issue in the case. The record does not contain another detailed
statement from her describing her account of the timing and events of June 16, 2008. As such,
appellant’s narrative statement constitutes relevant and pertinent new evidence and is sufficient
to require the Office to reopen her claim for consideration of the merits.6
CONCLUSION
The Board finds that this case is not in posture for decision as appellant submitted
relevant and pertinent new evidence in support of her request for reconsideration which requires
the Office to reopen her claim for consideration of the merits. On remand, the Office should
conduct any further development of the factual and medical evidence, to be followed by the
issuance of a decision on the merits of appellant’s claim.

4

20 C.F.R. § 10.606.

5

Id. at § 10.608.

6

The Board has accepted the general rule of workers’ compensation law that, as to employees having fixed hours
of work, injuries occurring on the premises of the employing establishment while the employee is going to or from
work, before or after working hours or at lunch time, are compensable. D.L., 58 ECAB 667 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2008 Office of Workers’
Compensation Programs’ decision is set aside and remanded for additional development
consistent with this decision of the Board.
Issued: August 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

